OVERTON, Judge.
We have for review Penton v. State, 605 So.2d 1319 (Fla. 1st DCA 1992), in which the district court reversed Penton’s consecutive habitual violent felony offender sentences and remanded with directions that Penton’s sentences be imposed to run concurrently. The district court also certified the same question we answered in Tillman v. State, 609 So.2d 1295 (Fla.1992).1 In accordance *527with our decision in Hale v. State, 630 So.2d 521 (Fla.1993), we approve the district court’s reversal of Penton’s consecutive sentences. On the authority of Tillman, we answer the certified question in the negative.
It is so ordered.
BARKETT, C.J., and McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.

. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.